                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 MONTY JONES,                                        Case No. 19‐CV‐33 (NEB/BRT)

                      Plaintiff,

 v.                                              ORDER ACCEPTING REPORT AND
                                                     RECOMMENDATION
 RUST CONSULTING AND DEBRA
 THAMES,

                      Defendants.



       The Court has received the August 19, 2019 Report and Recommendation of

United States Magistrate Judge Becky R. Thorson. [ECF No. 28.] No party has objected to

that Report and Recommendation, and the Court therefore reviews it for clear error. See

Fed. R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam).

Finding no clear error, and based upon all the files, records, and proceedings in the above‐

captioned matter, IT IS HEREBY ORDERED THAT:

1. The Report and Recommendation [ECF No. 28] is ACCEPTED;

2. The action is DISMISSED WITHOUT PREJUDICE; and

LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: October 1, 2019                           BY THE COURT:

                                                 s/Nancy E. Brasel
                                                 Nancy E. Brasel
                                                 United States District Judge
